Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hand winch” recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 	tie-down strap 30B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	the “pull-pin” in claim 3	Either the description should be amended to match the claim terminology or the claims should be amended to match the description terminology.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 s rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In claim 11 “the tie-down strap” lacks antecedent basis.  It appears that this claim was meant to depend from claim 10 and has been examined as though this were the case.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: “a quick release locking mechanism” and “a quick-realease safety mechanism” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putnam 7,055,845 in view of Smith US 5,112,074.	Putnam discloses a tow bar quick-release assembly comprising: 	an elongated locking beam12; 	a tow bar retention arm 20 adapted to be moved to a locked position, wherein when in the locked position a tow ring is positioned around the elongated locking beam and the tow bar retention arm prevents removal of the tow ring from the elongated locking beam; 	a quick-release locking pin 30 adapted to be inserted into the elongated locking beam and inserted at least partially into the tow bar retention arm to prevent the tow bar retention arm moving from the locked position to an open position, and 	wherein when the tow bar retention arm is in the open position the tow ring may be removed from the elongated locking beam; 	a quick-release safety pin 32 adapted to be connected to the quick-release locking pin to prevent the quick-release locking pin from being removed from the tow bar retention arm without applying a threshold amount of force to the quick-release safety pin;	wherein a main body portion of the quick-release locking pin is cylindrical in shape;	wherein the quick-release safety pin further comprises: a pull-pin adapted to be pulled from the quick-release locking pin;	wherein the tow bar retention arm is C- shaped;	wherein the tow bar retention arm has a first end (left in Fig. 1) and a second end (right in fig. 1), wherein the quick-release locking pin passes at least partially through the tow bar .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Putnam as applied to claims 1-3, 6, and 8 above, and further in view of Silver US 3,385,611.	Putnam, as modified above, discloses the claimed invention except the pull-pin is not a cotter pin.	However, it is known in the art, as taught by Silver, to use a cotter pin 40 to retain a locking pin 34.  Such an arrangement is simple and very cheap.	Thereofre, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Putnam by using a cotter pin in place of the disclosed retention pin, in view of Silver, in order to provide a simple and cheap retention assembly.
Claims 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Putnam 7,055,845 in view of Smith US 5,112,074.	Putname discloses a tow bar retention mechanism for a vehicle tow bar of a vehicle comprising: 	a tow bar retention arm 20; 	an elongated locking beam 12; 	a quick-release locking mechanism 30 adapted to lock the tow bar retention arm in a locked position to place the vehicle tow bar of the combat vehicle in a stowed position, wherein the quick-release locking mechanism is adapted to unlock the tow bar retention arm to allow the tow bar retention arm to be moved to an unlocked position to allow the vehicle tow bar to be moved to a tow position; 	a quick-release safety mechanism 32 adapted to be placed in a first position to prevent the quick-release locking mechanism to be moved from the locked position, and wherein the quick-release safety mechanism is adapted to be placed in a second position to allow the quick-release locking mechanism to be moved from the locked position to the unlocked position;	wherein the quick-release safety mechanism further comprises: 20TA-3559a safety pin 32 adapted to be pulled from the quick-release locking mechanism.

Allowable Subject Matter
Claims 18-20 are allowed.

Claims 7, 9-10, 12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 18, the prior art fails to disclose the method including the steps of moving a quick-release locking pin from a first position, that does not allow a tow bar retention arm to move, to a second position that allows the tow bar retention arm to move; moving a tow bar retention arm from a locked position, that prevents movement of the vehicle tow bar from the stowed position to the lower position, to an unlocked position; pushing the vehicle tow bar from the elongated locking beam; allowing gravity to lower the vehicle tow bar to the ground; and moving the vehicle tow bar to a towing position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



March 9, 2021